 


109 HR 453 IH: Home Lead Safety Tax Credit Act of 2005
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 453 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Clay (for himself and Ms. Slaughter) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a tax credit for property owners who remove lead-based paint hazards. 
 
 
1.Short title; findings; purpose 
(a)Short titleThis Act may be cited as the Home Lead Safety Tax Credit Act of 2005. 
(b)FindingsCongress finds that: 
(1)Of the 98,000,000 housing units in the United States, 38,000,000 have lead-based paint. 
(2)Of the 38,000,000 housing units with lead-based paint, 25,000,000 pose a hazard, as defined by Environmental Protection Agency and Department of Housing and Urban Development standards, due to conditions such as peeling paint and settled dust on floors and windowsills that contain lead at levels above Federal safety standards. 
(3)Though the number of children in the United States ages 1 through 5 with blood levels higher than the Centers for Disease Control action level of 10 micrograms per deciliter has declined to 300,000, lead poisoning remains a serious, entirely preventable threat to a child’s intelligence, behavior, and learning. 
(4)The Secretary of Health and Human Services has established a national goal of ending childhood lead poisoning by 2010. 
(5)Current Federal lead abatement programs, such as the Lead Hazard Control Grant Program of the Department of Housing and Urban Development, only have resources sufficient to make approximately 7,000 homes lead-safe each year. In many cases, when State and local public health departments identify a lead-poisoned child, resources are insufficient to reduce or eliminate the hazards. 
(6)Approximately 15 percent of children are lead-poisoned by home renovation projects performed by remodelers who fail to follow basic safeguards to control lead dust. 
(7)Old windows typically pose significant risks because wood trim is more likely to be painted with lead-based paint, moisture causes paint to deteriorate, and friction generates lead dust. The replacement of old windows that contain lead based paint significantly reduces lead poisoning hazards in addition to producing significant energy savings. 
(c)PurposeThe purpose of this section is to encourage the safe removal of lead hazards from homes and thereby decrease the number of children who suffer reduced intelligence, learning difficulties, behavioral problems, and other health consequences due to lead-poisoning. 
2.Lead abatement tax credit 
(a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to foreign tax credit, etc.) is amended by adding at the end the following new section: 
 
30B.Home lead abatement 
(a)Allowance of creditThere shall be allowed as a credit against the tax imposed by this chapter an amount equal to 50 percent of the abatement cost paid or incurred by the taxpayer during the taxable year for each eligible dwelling unit of the taxpayer. 
(b)LimitationThe amount of the credit allowed under subsection (a) for any eligible dwelling unit shall not exceed— 
(1)$1,500, over 
(2)the aggregate cost taken into account under subsection (a) with respect to such unit for all preceding taxable years. 
(c)Definitions and special rulesFor purposes of this section: 
(1)Abatement cost 
(A)In generalThe term abatement cost means, with respect to any eligible dwelling unit— 
(i)the cost for a certified risk assessor to conduct an assessment to determine the presence of a lead-based paint hazard, 
(ii)the cost for a certified lead abatement supervisor to perform the removal of paint and dust, the permanent enclosure or encapsulation of lead-based paint, the replacement of painted surfaces or fixtures, or the removal or permanent covering of soil when lead-based paint hazards are present in such paint, dust, or soil, 
(iii)the cost for a certified lead abatement supervisor to perform all preparation, cleanup, disposal, and postabatement clearance testing activities associated with the activities described in clause (ii), and 
(iv)costs incurred by or on behalf of any occupant of such dwelling unit for any relocation which is necessary to achieve occupant protection (as defined under section 1345 of title 24, Code of Federal Regulations). 
(B)LimitationThe term abatement cost does not include any cost to the extent such cost is funded by any grant, contract, or otherwise by another person (or any governmental agency). 
(2)Eligible dwelling unit 
(A)In generalThe term eligible dwelling unit means any dwelling unit— 
(i)placed in service before 1978, 
(ii)located in the United States, and 
(iii)determined by a certified risk assessor to have a lead-based paint hazard. 
(B)Dwelling unitThe term dwelling unit has the meaning given such term by section 280A(f)(1). 
(3)Lead-based paint hazardThe term lead-based paint hazard has the meaning given such term under part 745 of title 40, Code of Federal Regulations. 
(4)Certified lead abatement supervisorThe term certified lead abatement supervisor means an individual certified by the Environmental Protection Agency pursuant to section 745.226 of title 40, Code of Federal Regulations, or an appropriate State agency pursuant to section 745.325 of title 40, Code of Federal Regulations. 
(5)Certified inspectorThe term certified inspector means an inspector certified by the Environmental Protection Agency pursuant to section 745.226 of title 40, Code of Federal Regulations, or an appropriate State agency pursuant to section 745.325 of title 40, Code of Federal Regulations. 
(6)Certified risk assessorThe term certified risk assessor means a risk assessor certified by the Environmental Protection Agency pursuant to section 745.226 of title 40, Code of Federal Regulations, or an appropriate State agency pursuant to section 745.325 of title 40, Code of Federal Regulations. 
(7)Documentation required for credit allowanceNo credit shall be allowed under subsection (a) with respect to any eligible dwelling unit unless— 
(A)after lead abatement is complete, a certified inspector or certified risk assessor provides written documentation to the taxpayer that includes— 
(i)a certification that the postabatement procedures (as defined by section 745.227 of title 40, Code of Federal Regulations) have been performed and that the unit does not contain lead dust hazards (as defined by section 745.227(e)(8)(viii) of title 40, Code of Federal Regulations), and 
(ii)documentation showing that the lead abatement meets the requirements of this section, and 
(B)the taxpayer files with the appropriate State agency— 
(i)the documentation described in subparagraph (A), 
(ii)a receipt from the certified risk assessor documenting the costs of determining the presence of a lead-based paint hazard, 
(iii)a receipt from the certified lead abatement supervisor documenting the abatement cost (other than the costs described in paragraph (1)(A)(i)), and 
(iv)a statement indicating the age of the dwelling unit. 
(8)Basis reductionThe basis of any property for which a credit is allowable under subsection (a) shall be reduced by the amount of such credit (determined without regard to subsection (d)). 
(d)Limitation based on amount of taxThe credit allowed under subsection (a) for the taxable year shall not exceed the excess of— 
(1)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(2)the sum of the credits allowable under subpart A and sections 27, 29, 30, and 30A for the taxable year. 
(e)Carryforward allowed 
(1)In generalIf the credit amount allowable under subsection (a) for a taxable year exceeds the amount of the limitation under subsection (d) for such taxable year (referred to as the unused credit year in this subsection), such excess shall be allowed as a credit carryforward for each of the 20 taxable years following the unused credit year. 
(2)RulesRules similar to the rules of section 39 shall apply with respect to the credit carryforward under paragraph (1).. 
(b)Conforming amendments 
(1)Section 1016(a) of such Code is amended by striking and in paragraph (30), by striking the period and inserting , and in paragraph (31), and by inserting at the end the following new paragraph: 
 
(32)in the case of an eligible dwelling unit with respect to which a credit for lead abatement was allowed under section 30B, to the extent provided in section 30B(c)(8).. 
(2)The table of sections for subpart B of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 30A the following new item: 
 
 
Sec. 30B. Home lead abatement. 
(c)Effective dateThe amendments made by this section shall apply to abatement costs incurred after December 31, 2005, in taxable years ending after that date. 
 
